Citation Nr: 1702536	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  09-03 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a schedular rating in excess of 10 percent for right frontal maxillary sinusitis with chronic rhinitis (referred to as a nasal disability).  

2. Entitlement to an extraschedular rating for right frontal maxillary sinusitis with chronic rhinitis (referred to as a nasal disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Board remanded the case to obtain additional VA treatment records and provide an examination.  These actions were completed.

In a decision dated in February 2015, the Board denied a rating in excess of 10 percent for right frontal maxillary sinusitis with chronic rhinitis.  The Veteran appealed the February 2015 denial to the Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in June 2016, the Court vacated the Board's February 2015 decision to deny a rating in excess of 10 percent for right frontal maxillary sinusitis with chronic rhinitis and remanded the appeal back to the Board for additional development.

The Board notes that during the Veteran's appeal of the Board's February 2015 decision, the Veteran argued that the Board failed to address whether his claim for an increased rating encompassed a claim for service connection for a sleep disorder, to include obstructive sleep apnea.  In its June 2016 memorandum decision, the Court found that it appeared the Veteran's sleep issues were related to his service-connected nasal disability.  However, the Veteran is in receipt of a 10 percent rating for his service-connected nasal disability under Diagnostic Code (DC) 6513 and the criteria for evaluating the severity of sinusitis clearly do not encompass any disability due to sleep disturbance.  As such, the Board finds a claim for service connection for a sleep disorder, to include as secondary to service-connected sinusitis with chronic rhinitis, is reasonably raised by the record.  The Board cannot adjudicate this claim in the first instance as it has not been developed or adjudicated by the RO, and it would be potentially prejudicial for the Board to consider it on the merits at this time.  Therefore, the Board is referring this issue back to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

In November 2016 the Veteran submitted an additional private medical opinion and a waiver of AOJ review of this additional evidence.  Thus, the Board may proceed with the claim on appeal.  38 C.F.R. § 20.1304 (c).

The issue of entitlement to a higher rating for a nasal disability on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has chronic right frontal maxillary sinusitis with no more than two non-incapacitating episodes annually demonstrated by headaches, sinus pain, and purulent discharge.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a schedular rating in excess of 10 percent for right frontal maxillary sinusitis with chronic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

II.  Rating Chronic Sinusitis 

The Veteran is in receipt of a 10 percent rating for the service-connected nasal disability, which is rated under DC 6513.  38 C.F.R. § 4.97.   

A 10 percent rating for chronic maxillary sinusitis is shown with one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The regulation defines an incapacitating episode is one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The next highest rating of 30 percent is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

The next and highest schedular rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The Veteran contends that his symptoms entitle him to a higher rating. After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for service-connected nasal disability for the entire appeals period.

The Veteran's treatment record during the appeal period begins in October 2006 with a visit to his local VA Medical Center (VAMC) for evaluation.  The Veteran presented with mucoid discharge in both nasal passages and hypertrophied turbinate bones.  The treating physician started the Veteran on a treatment regimen including an ocean saline spray, a nasalide spray (a corticosteroid) and Claritin (an antihistamine).  For further examination, the Veteran's treating physician ordered a battery of sinus x-rays and referred the Veteran to an otolaryngologist (ENT). 

The appointment with the ENT was scheduled in April 2007.  The Veteran reported that he was breathing better with the addition of the nasalide to his regimen.  However, his breathing still had issues due to a deviated left septum.  Surgical revision of the deviation was recommended, but the Veteran declined, so conservative treatment continued.  At no point during this evaluation did the Veteran claim to have incapacitation due to his nasal disability, and was never prescribed bed rest as related to this nasal disability.

Three months later in July 2007, the Veteran attended a follow-up with the ENT.  He reported his breathing on the left side was more difficult, but did note overall improvements in breathing with his current medication regimen.  He made no complaints regarding any breathing affecting the service-connected right side.  However, due to the continued issues on the left side, the Veteran relented and agreed to surgery to correct the left septum.  

Six months later in December 2007, the Veteran underwent surgery including a septoplasty and inferior turbinate reduction with coblator, biopsies of right septum, right inferior turbinate, and right uncinate, placement of Reuter bivalves.  The surgery was completed without issue and the Veteran was discharged in stable condition. 

A month following the procedure, in January 2008, the Veteran was doing well.  He did not have any significant complaints other than nasal crusting.  Examination of the nose noted that the incision healed, and the plastic nasal stents were removed.  The Veteran was told to continue to use the nasal sprays and follow up with the ENT in two to three months.  

Prior to the follow-up with the ENT, the Veteran underwent a VA nasal examination in February 2008 to evaluate the severity of his service-connected nasal disability.  The Veteran reported similar symptoms already of record including difficulty breathing through his nose due to chronic nasal congestion, but denied the need for antibiotics or hospitalizations related to this condition other than for 24 hours for the December 2007 surgical procedure.  A CT scan of the Veteran's nose demonstrated that the Veteran had 50 percent occluded nostrils bilaterally with clear mucoid discharge on the left side.  However, no purulent drainage, crusting, bleeding, or tenderness was noted on either side.  The Veteran did not report the occurrence of either incapacitating or non-incapacitating episodes.  Based on the results of this examination, the Veteran would not be entitled to his current 10 percent rating based on the improvements made, let alone a higher schedular rating.  

The next month in March 2008, the Veteran attended a follow-up with the ENT.  The Veteran began complaining of nasal drainage.  Examination of the nose proved unremarkable with normal turbinates and mucosa.  The Veteran was told to continue using the nasal sprays, and another spray was added (tipratropium) to his regimen. 

In April 2008, the Veteran attended a follow-up with the ENT.  Although he continued to complain of nasal congestion and drainage after using the sprays, he reported that the sprays helped overall with his symptoms - nasal congestion. 

By June 2008, the Veteran continued complaining of nasal congestion.  Since the symptoms remained the same despite adequate medication, the ENT referred the Veteran for allergy testing.  The allergy testing, which was conducted in July 2008, revealed that the Veteran was allergic to a number of triggers including maple, elm, box elder, birch, oak, sagebrush, and lambs quarters.  The Veteran was told to continue with his current treatment regimen.  He was given the option to start an immunotherapy treatment, but he declined.  
 
The first instance of worsening of the service-connected right side sinus is seen in December 2008 during an ENT follow-up appointment.  The Veteran reported that his breathing had declined on the right side after the December 2007 surgery, and he had difficulty smelling.  At the time, he used a nasal steroid spray once a day, and ocean saline sprays regularly.  He also reported dryness of mouth and throat.  
Physical examination of the Veteran's nose noted crusting on the right middle turbinate and mucosa bilaterally.  He was counseled on use of nasal spray and saline irrigation, and told to use a humidifier at night.  He was told to return if his symptoms worsened, otherwise the ENT would see him in three months.  

The Veteran appeared to have no complications.  He attended his next follow-up appointments in March 2009, three months after the December 2008 follow-up.  At the March 2009 follow-up, the Veteran continued to complain of increased nasal congestion on right side, difficulty smelling, and dryness of the mouth.  As in the December 2008 follow-up, crusting was seen on the right middle turbinate and the mucosa bilaterally.  

In June 2009, the Veteran also reported headaches, and nasal obstruction, and constant drainage.  The ENT continued the treatment regimen without the addition of bed rest or evidence of "non-incapacitating episodes" sufficient to warrant a higher rating.  Physical examination noted drainage of the mucosa bilaterally, and left sided obstruction.  He was prescribed Atrovent for the drainage.  The Board notes at a time when the Veteran reported worsening symptoms, he was actively seeking employment through the help of various job placement programs including Michigan Works! 

In an ENT follow-up the next month (July 2009), the Veteran's symptoms did not resolve despite increased medications.  Nasal endoscopy revealed purulence from the middle meatus of the right side and moderate crusting.  At this point, the ENT prescribed the Veteran Augmentin 875mg PO, a penicillin-based antibiotic for three weeks.  Although antibiotic treatment was initiated, it falls short of the "at least" four weeks of treatment required for the higher 30 percent rating. 

In August 2009, the Veteran attended another ENT follow-up.  He reported increased symptoms such as sneezing and difficulty breathing with exposure to allergens.  By this appointment, the Veteran's turbinates and mucosa were normal, and no more evidence of purulence.  Inflammatory changes of the right middle meatus were noted.  The ENT thought that the Veteran may benefit from a right maxillary antrostomy, but would wait to make the decision in a month. 

By September 2009, the Veteran's symptoms improved dramatically, in terms of breathing and decreased symptoms, but continued polypoid changes of the right sinus turbinates was shown.  The Veteran opted to continue medical therapy rather than surgery and/or immunotherapy.  

The ENT reevaluated the Veteran three months later in December 2009.  He reported continued improvement of nasal symptoms.  This improvement continued throughout follow-up appointments in March 2010 and June 2010.  As the Veteran's breathing improved and his allergies were under control, he lost his sense of smell as noted in the June 2010 ENT follow-up progress notes.  The Veteran expressed worry about the loss of smell since he worked as a chef. 

By July 2010 and October 2010 ENT follow-ups, the Veteran's nasal symptoms continued to improve, and the Veteran was content with the current regimen.  The ENT opined that the loss of smell was related to nasal congestion.   The Veteran's physical prowess did not suffer as a result of the sinus issues. He was able to complete activities of more than four Mets including housework such as vacuuming, carrying groceries, riding a lawnmower, and scrubbing floors, and he also went fishing.

The individual vignettes provided by the numerous follow-up treatment appointments, were put into context in a November 2010 VA examination report, which evaluated the current severity of the Veteran's nasal disability.  The Veteran reported having a history of non-incapacitating episodes including headaches, purulent drainage and sinus pain totaling two episodes per year that last three to four days each.  Such a history is consistent with the Veteran's current rating rather than a higher 30 percent rating which requires a minimum of six non-incapacitating episodes.   There also were signs of right nasal obstruction of 50 percent.  Other than loss of smell, the Veteran's chronic sinusitis caused no significant effects on the Veteran's daily activity. 

Following the November 2010 examination, the Veteran attended an ambulatory care outpatient follow up in October 2012.  The progress notes show that the Veteran's nasal disability was controlled with a nasal steroid and Claritin.  The symptoms were controlled to a point to allow him to walk and bike daily.  

The following month, November 2012, an addendum opinion was provided that included a review of the claims file, a review which was absent from the earlier November 2010 examination.  No additional symptoms attributable to the Veteran's chronic sinusitis were observed. 

In addition to the extensive medical record, the Board also reviewed lay statements provided in August 2008 from two friends of the Veteran.  Both recount the Veteran's chronic sinus problems and associated symptoms, however none of these statements discusses the actual frequency and variety of symptoms at a level of specificity needed to rate the Veteran's disability.  Furthermore, their statements regarding the Veteran's limitations with the nasal disability are inconsistent with the extensive treatment record.  Accordingly, they are provided little probative weight for rating purposes.  

The Board also considered whether a higher 50 percent rating is allowed under the facts of this case, but found it inapplicable.  Although the Veteran had undergone a number of surgeries, he only underwent one during the appeal period in December 2007.  Immediately following that surgery there was no evidence of chronic osteomyelitis, which is necessary for this highest schedular rating.    

While the Board understands the Veteran's central concern that he has a debilitating disability of the sinuses, it is important for the Veteran to understand that a 10 percent rating indicates a significant impact on his functional ability.  The critical question in this case, however, is whether the problems the Veteran has meet the next highest level under the rating criteria.  For reasons cited above, they do not, presently.

The Board must next consider whether referral of the matter for consideration of an extraschedular rating is warranted.  While the Board may not assign an extraschedular evaluation in the first instance, it must consider whether referral for extraschedular consideration is warranted.  In this case, the Veteran has credibly testified that his nasal disability significantly impacts his ability to sleep.  The criteria for evaluating the severity of sinusitis do not clearly encompass disability due to sleep disturbance.  As such, referral for consideration of an extraschedular evaluation is required and is addressed in the Remand, below.

The only deficiency identified by the Court in the Board's prior analysis of this claim was the lack of discussion concerning the Veteran's sleep issues.  As noted above, both a claim for service connection for a sleep disorder and consideration of the claim for an increase on an extraschedular basis will be developed to address this deficiency.  Since there were no other deficiencies identified in the Board's prior analysis of the claim on a schedular basis, the analysis above essentially reiterates the Board's denial.  No additional evidence was submitted since the Board's prior decision that affects the analysis on the claim for an increase on a schedular basis. 


III.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to the Veteran's claim for an increased rating in January 2008 and July 2008 notices.  The second letter provided supplemental information to the Veteran as to how VA determines a disability as required under the United States Court of Appeals for Veteran Claims' court decision, Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and post-service treatment records with the claims file.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability).  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).  The Veteran has not put VA on notice that he has received any additional treatment for his sinus condition since the Board's prior decision on this claim.  He was given an opportunity to submit additional evidence or argument following the Court's action, and he did not indicate that he wanted VA to obtain any additional evidence.  While he did submit a letter from a VA provider, that merely noted he was being treated for sleep apnea, but did not reference any treatment for his sinus condition. 

With respect to examinations, the Veteran has been afforded VA examinations to evaluate the current severity of his sinusitis in February 2008 and November 2010 (with an addendum provided in November 2012).  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

The Board notes that even though it has been a few years since the last VA examination, no further development is warranted.  As noted in the prior decision, 
the most recent examination and the treatment records as a whole showed the Veteran's nasal disability had actually improved.  Since the Court's action to remand this claim back to the Board, the Veteran has not alleged his disability has worsened in any way such that another examination is needed.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95.  The last examination report from 2010 was thorough as to the symptoms and impairment he experiences.  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

A schedular rating in excess of 10 percent for right frontal maxillary sinusitis with chronic rhinitis is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue of entitlement to a higher rating for a nasal disability on an extraschedular basis.

The Board finds that extraschedular consideration should be considered with regard to the Veteran's claim in light of his reports that his nasal disability significantly impacts his ability to sleep.  Therefore, the Board finds that the Veteran's claim for a disability rating in excess of 10 percent for service-connected right frontal maxillary sinusitis with chronic rhinitis should be submitted to the Director of Compensation Service, for extraschedular consideration.  38 C.F.R. § 3.321 (b) (2016).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must refer the Veteran's claim to VA's Director of Compensation and Pension Services or the Undersecretary for Benefits for an opinion regarding entitlement to an extraschedular rating for his service-connected right frontal maxillary sinusitis with chronic rhinitis under the provisions of 38 C.F.R. § 3.321 (b) with consideration of his complaints of sleep difficulties.  

2. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue is denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


